Citation Nr: 0008180	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  99-15 564A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for a partial 
wedge osteotomy of the right third metatarsal, postoperative, 
with partial phalangectomy of the fifth toe, evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for a partial 
wedge osteotomy of the left third metatarsal, postoperative, 
with partial phalangectomy of the fifth toe, evaluated at 10 
percent.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from June 1953 to 
August 1955.

2.  On March 15, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in Des 
Moines, Iowa, that the veteran died on March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 


